Title: Abigail Adams 2d to John Quincy Adams, 27 November 1785
From: Adams, Abigail (daughter of JA and AA)
To: Adams, John Quincy


     
      N 9
      
       November 27th. 1785
      
     
     Never was there a young Man who deserved more a severe punishment than yourself. I am so out of patience with you, that I am quite at a loss in what way to revenge myself. In short I know of no method that I think would be adequate to your deserts. Month after month has elapsd, ship after ship has arrived, from New York, and six months have passed since you left us, and I have as yet received
     
     
     
     but one Letter from you in America. We are and have been looking for Vessells from Bostons till all our patience is exhausted. It is said here that so long a time has not passed since the peace without hearing from thence. My last went by Mr. James Jarvis, to New York, a few weeks have elapsd since, without my writing a word, to you, but you have not any shawdow of complaint to make, and I do not even think it proper to make any apology to you. So I shall pass over all that has passed, and you dont know what interesting matters you may have lost, and begin from yesterday when we dined at Mr. B. Vaughn where I met a Lady who inquired after you. Now if I were to serve you right I should leave the matter here and you to indulge your curiossity, but according to my natureal character and indulgence, I will tell you a little more. It was a Lady who knew you in Stockholm. Now what think you young Man. Does not your heart go pitepat, now bounce, as if it would break your rib. Nor do you know how many of yours adventures She confided to me. No matter what they were, I well remembered with how much pleasure you used to speak of Sweeden, and how many encomioums you passed upon some Ladies there. How Languishingly you used to look, about the one &c &c. I have a good memory of these things. The Lady has visitted us, and we shall return the visit. An acquaintance may ensue, of what degree, I will not yet venture to say. No Wonder you was a little caught, so young, so beautifull, so affable so easy, so accomplished, in short so—incomparable—a—. But I think you was not quite in your Politicks when the Gentleman offerd to get you presented at Court, to refuse.
     There was yesterday a Mr. de Wint and his Daughter. The young Lady is very pretty and very agreeable, they have Lived in Amsterdam many years. The young Lady speaks English a little. They are to pass the Winter here and the next year in Paris. There was another West India Gentleman and Lady and I think it was observed that there was but one Person at table who was not either Americans septentionial or Islanders, and that was a French Lady.
     Last week Governor Pownall called upon us, just returnd from the south of France, where he says he has found a fine Country, and with a better religion and Government, he acknowledged he should think it one of the finest Countries in the World. We stay at home here sayd he, and vainly imagine there is no Country but this. I am convinced to the Contrary. Well said he addressing himself to me, I hope you like this Country better than France. I told him I liked this Country very well. You ought to like it answered he, for I have been inquiring and I find they like you very well. Mrs. Pownal, called but we were really not at home. They are gone to Bath for a few weeks where you know every body repairs at this season, not knowing in what other way to spend their time, and nothing can more surprise them than to find persons, who are not reduced to such means to exist. This People cannot live like the rest of the World. From my own knowledge I cannot Judge, but I am told by all Foreigners, and some who are of rank and importance and who have lived in this Country as many years as fourteen and fifteen, that there is no such thing here as society, even among People of equal Rank, and importance, in their own opinions. They say that all the intercource there is, is by formal cerimonious visits, and that you will never find an English Lady at home, if you visit ever so often unless it is by particular invitation, and when they do meet them the heighth of sociability is, yes and No. I do not give this as my opinion for I have not acquaintance enough to form any adequate judgment. Those English Ladies who I am acquainted with are, neither superior or Inferior to those of our own Country. The English Women affect a Masculine air and manner which to me is horrid beyond description, and they generally acquire it. The handsomest Woman I have seen in England was my Lady Stormont. She is really beautifull, for she has in her Countenance and manners a Modesty and a dignity, which must forever please.
     
     
      Sunday Eve, the 27
     
     We went to visit Mrs. Paradise who I have heretofore described to you. She sees company every sunday Eve, and there is generally a Number of sensible Folks there. Mr. P. seems to be sollicitous to cultivate an acquaintance with all the Foreign ministers and many of them visit at his House. There were no Ladies this Eve. But several Gentlemen. As we had not a particular invitation the company was not chosen, tho not the less agreeable. We have never yet been able to persuade Pappa to go, altho Mr. P. visits us as often as 2 or 3 evenings in the week.
     
     
      Tuesday 29th, of November
     
     Capt. Cushing arived and brought Letters so late as the 25 of October but to my total astonishment neither Pappa nor Mamma have a line from you, and the 2 letters which I have received are neither of them later than from New Haven. We are yet hopeing that the Capt. may have Letters for us.
     
     
      Thersday 1 Dec.
     
     Pappa received a Letter from Mr. Nathaniel Barret from some port in France. The ship he was in had like to have been lost, and in indeavouring to save the money Letters and &c, the boat sank, and every thing which was in it was lost. Fortunately there was but one person drownd. We hope your Letters were not on board this ship. I am particularly anxious to receive Letters from you from Boston, and I think you unpardonable if you have not written. But this I think all most impossible. Our Letters speak in the highest terms of you. We fear they will spoil you by the  young Men, till they make them perfectly ridiculous. I know of no such characters in Boston and I hope they may never exist there, but at the same time there may be some danger in too much attention and praise. It will require much firmness and fortitude not to be injured by it. I learn from Letters received that you are at Haverhill with Mr. Shaw, and proposed, entering Colledge in April. I hope it is true. Our accounts from my other two Dear Brothers are as favourable as we could wish, that Charles, is steady and studious and enjoys the good will of his Class and the Affection of his Tutor, but we are not told who he was. I hope you will be more particular—if you are not I will scold you.
     Oh, how often do I wish myself with you, but when that will be Heaven only knows. My Brother 
     Your Letters from New York, and so far on your journey as I have received have given me much pleasure, and sattisfaction. I wish they had been later dates, or that I could yet acknowledge the receipt of Later Dates. I have written you often and largely but I fear my Letters will be to you tedious. Yet it is against my principles almost to make appologies for I allways think them the dullest part of a Dull Letter.
     Lately I have had a good deal of writing to do for your father, for, Mr. Smith, has been absent near 4 months and tis near three since Pappa has heard a Word from him. In short we are tottally at a loss to account for his absence Conduct. It is quite a matter of speculation amongst his Brethren in Commission. One of them told me yesterday he had not been in his own Country for ten years, that he wished ardently to go only for six weeks. If he could do as Coll. S——  He has lately finished a peice which has done him great Honour, and Mr. West said of him here the other day, that he knew of no young Man, who promised so much as he. He has just begun the battle of Bunkers Hill, and it is thought will have a very good picture. If he succeeds in this I am told he proposes to go on, with many of the important events in our own Country.
     Count Sarsfeild came in to tell us that he could not pass our House without calling. He has made us many friendly visits lately, but goes to Paris next week. Before we had finished drinking tea Mr. Barthelemy Chargé des affaires du France, and Mr. d’Aragon, private secretary to Compt D’Adamah Adhémar, came in. The former I have mentiond to you before I believe. He is an agreeable Man, and has less, of the Frivolity of a French man, than they generally possess. Mr. Daragon is a very opposite character, he has vivacity enough. We all agree that he resembles you very much. Mr. B. told him one day at table when we were remarking the resemblance, that he had a compliment to make him. “Vous avez I’Honneur a resembler le frere de Mademoiselle Adams.” It is rather in his person, and his eyes than for I dont think him so well looking a young Man as mon frere. He has served in America as private secretary to Count Rochambeau, and speaks english very well. He is solliciting of His Court to be sent Consul to Boston, it not however very probable he will succeed.
     Pray did you ever hear of the famouss Mademoiselle d’eon, who served as Chargé des affaires du France and afterwards as ambassador from that Court to this—who obtained le croix de St. Louis, and was in several engagements who fought two Duels on the part of some Ladies, and many more extrordinary matters—whose works, make thirteen vollumes &c. She has lately arrived in this City, and these Gentleman had dined with her and were speaking of her. She has resumed la habit des dames, but Mr. D. told me he was sure, She might go dressd in l’habit d’Homme and not be noticed, but she could not as a Lady. She wears her croix de St. Louis and as one may well suppose a singular figure, as well as an extrordinary Character.
     
     
      Saturday 3d
     
     Mr. Paradise and Mr. Freime secretary to the Portuguese Minister, calld and spent an hour or two. The Chavelier de Pinto has lately made proposals, or rather taken up, those which Pappa made to the Ambassador from Portugal in France, and he has written to his Court for full powers to form a commercial Treaty with America. They seem sollicitous for it, and are desirios to send and receive ministers and Consuls to and from America. Pappa has written to Mr. Jay in favour of your friend W—— for Consul. This Mr. F. seems to be a steady sober young Man. He has been many years in this Country and speaks english well for a foreigner. They had finished their visit, and Mamma was gone up stairs to go to bed, it was about ten oclock when a foot mans rap, roused us, and who should it be but Madame de Pinto, to make a visit more gracious than is customary She came in and sat half an hour. Her visit was particularly to tell us, that She saw company every sunday Evening and should be happy to see us. She seems to be a friendly agreeable Woman, speaks english a little. Her manners are more French than English, par consequence plus agreable.
     This Evening Mr. Joy sent my father Word that his Brother would go for NY in the Packet which would sail on Wedensday and he would take Letters for us. I intend giveing this and one other to his Care, for there is not ship to sail from hence for a long time. I hope you will mind what I have said about writing by the French English packet from NY. We think it very extrordinary that there was no Letters from you after your arrival in Boston, and not a line to Pappa or Mamma.
     The Ceres we fear is lost, the Passengers and People were all saved but the mony and Letters all lost. I hope yours were not on board, of her tho I fear it.
    